ay sigifieant index nos o 06-99-nd pp ra qo os department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division seta it at inre dear the plan this letter constitutes notice that your request dated date as modified by the letter dated date from the authorized representative listed on the power_of_attorney form on file with this office to retroactively amend the above-named money_purchase_pension_plan under sec_412 of the internal_revenue_code the code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa for approval of the plan amendment the amendment adopted on date has been granted solely as it pertains to the two officers of the company’ and has been denied to the extent that it pertains to all other participants in the plan and a conditional waiver of the minimum_funding_standard has been granted for the plan for the plan_year ending date accordingly the retroactive_amendment shall apply only to the contribution otherwise due for the officers of the company facts the company designs builds and acts as a manufacturer's representative for automatic oe the company purchased patents for the pace sorting machines in _ located in of the company's sales over the last years in ‘and licensed the patents to __ have accounted for prior to the amendment the contribution formula under the plan was equal to of each participant’s total compensation provided that the participant completed a year_of_service as defined under the plan a year_of_service is generally defined as the computation period of consecutive months in which the employee has at least hours_of_service the amendment effectively ceased contributions to the plan by reducing the contribution formula under the plan to of each participant’s total compensation effective date the amendment does not reduce the accrued_benefits of any participants as of date the first day of the plan_year as of date a total of eight participants were covered under the plan the contribution required for the eight participants who completed big_number hours_of_service as of date was approximately dollar_figure of this amount approximately dollar_figure is attributable to the two officers of the company the plan was merged into the effective date profit sharing plan the profit sharing plan applicable law sec_411 of the code and section g of erisa prohibit a plan amendment except for an amendment described in sec_412 of the code that has the effect of reducing a participant's accrued_benefit under the plan sec_412 of the code and sec_302 of erisa provide that any amendment applying to a plan_year which a is adopted after the close of such plan_year but no later than months after the close of the plan_year b does not reduce the accrued_benefit of any participant determined as of the beginning of the first plan_year to which the amendment applies and c does not reduce the accrued_benefit of any participant determined as of the time of adoption except to the extent required by the circumstances shall at the election of the plan_administrator be deemed to have been made on the first day of such plan_year no such amendment shall take effect unless the pian administrator files a notice with the secretary of labor notifying him of such amendment and the secretary of labor has approved such amendment or within days after the date on which the notice was filed failed to disapprove of such amendment reorganization plan no which became effective date transferred the authority of the secretary of labor under sec_412 of the code and sec_302 of erisa to the secretary_of_the_treasury sec_412 of the code and sec_302 of erisa also provide that no amendment which reduces the accrued_benefits of plan participants shall be approved unless it is determined that such amendment is necessary because of substantial business hardship as determined under code sec_412 and a waiver of the minimum_funding_standard is unavailable or inadequate sec_412 of the code provides that the factors taken into account in determining temporary substantial business hardship shall include but shail not be limited to whether or not a the employer is operating at an economic loss b there is substantial unemployment or underemployment in the trade_or_business or in the industry concerned c the sales and profits of the industry concerned are declining and d it is reasonable to expect that the pian will be continued only if the waiver is granted analysis in considering the request for approval of the retroactive_amendment we must consider the factors set forth in sec_412 of the code as they apply in the context of a request for a reduction of accrued_benefits under code sec_412 other factors may be considered as well the first factor under sec_412 considers whether the company is operating at an economic loss the company reported net losses in income in three of the iast four fiscal years for the fiscal_year ended date the company had a net_income of approximately dollar_figure for the fiscal years ended date and the company had net losses in income of approximately dollar_figure dollar_figure and dollar_figure respectively according to the letter of date the company was operating at a loss for the fiscal_year ending date the second factor under sec_412 considers whether or not there is substantial unemployment or underemployment industry concerned according to the information received there has been significant unemployment in the tool and die industry over the past several years with industry-wide production levels operating at only -60 capacity the third factor under sec_412 considers whether or not the sales and profits of the industry concerned are declining according to the information received there has been a decline in the sales and profits of the tool and die industry as a whole resulting from the overall reduction in capital equipment purchasing due to the weak economy the fourth factor under sec_412 concems whether it is reasonable to expect the plan to be continued only if the amendment adopted date is approved in the company’s case the plan with mandatory_contributions for all participants was merged into the profit sharing plan with discretionary contributions for participants the company as it recovers from its economic losses will be able to more easily afford future contributions to the profit sharing plan including contributions required as a result of the waiver of the minimum_funding_standard granted herein thus the plan as merged is expected to continue under code sec_412 a plan amendment that reduces the accrued_benefits of participants shall not be approved unless among other things a waiver under sec_412 is unavailable or inadequate in general a funding waiver would not teduce the liability of the company to the plan payment of the additional liability of the contributions pertaining to the two officers of the company would further weaken the working_capital and available cash of the company accordingly a waiver of the minimum_funding_standard which includes the additional liability of the contributions pertaining to the two officers of the company would be inadequate the company has implemented various cost cutting measures to recover from this hardship specifically the company has reduced its workforce and it has reduced compensation_for its corporate officers additionally more aggressive purchasing of materials_and_supplies has further helped in reducing overall operating_expenses conclusion based upon our consideration of the statutory factors and of the information submitted to us we have determined that the request for approval of the plan amendment adopted on date has been granted solely as it pertains to the two officers of the company and has been denied to the extent that it pertains to all other participants in the plan the company’s authorized representative was notified of the proposed denial for all other participants in the plan and declined to have a conference- of-right on this issue a conditional waiver of the minimum_funding_standard has been granted in accordance with sec_412 of the code and sec_303 of erisa for the plan_year ending date the amount for which the waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero including the amounts owed as a result of the partial denial of the request for approval of the plan amendment adopted on date as of the end of the plan_year because no plan amendment accompanied your request we are granting the waiver conditioned upon your adoption of the enclosed proposed amendment attachment i if the amendment is not adopted within a the fourth factor under sec_442 concerns whether it is reasonable to expect the plan to be continued only if the amendment adopted date is approved in the company's case the plan with mandatory_contributions for all participants was merged into the profit sharing plan with discretionary contributions for participants the company as it recovers from its economic losses will be able to more easily afford future contributions to the profit sharing plan including contributions required as a result of the waiver of the minimum_funding_standard granted herein thus the plan as merged is expected to continue under code sec_412 a plan amendment that reduces the accrued_benefits of participants shail not be approved unless among other things a waiver under sec_412 is unavailable or inadequate in general a funding waiver would not reduce the liability of the company to the plan payment of the additional liability of the contributions pertaining to the two officers of the company would further weaken the working_capital and available cash of the company accordingly a waiver of the minimum_funding_standard which includes the additional liability of the contributions pertaining to the two officers of the company would be inadequate the company has implemented various cost cutting measures to recover from this hardship specifically the company has reduced its workforce and it has reduced compensation_for its corporate officers additionally more aggressive purchasing of materials_and_supplies has further helped in reducing overall operating_expenses conclusion based upon our consideration of the statutory factors and of the information submitted to us we have determined that the request for approval of the plan amendment adopted on date has been granted solely as it pertains to the two officers of the company and has been denied to the extent that it pertains to all other participants in the plan the company’s authorized representative was notified of the proposed denial for ail other participants in the plan and declined to have a conference- of-right on this issue aconditional waiver of the minimum_funding_standard has been granted in accordance with sec_412 of the code and sec_303 of erisa for the plan_year ending date the amount for which the waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero including the amounts owed as a result of the partial denial of the request for approval of the plan amendment adopted on date as of the end of the plan_year because no plan amendment accompanied your request we are granting the waiver conditioned upon your adoption of the enclosed proposed amendment attachment f if the amendment is not adopted within a reasonable_time this conditional waiver is retroactively null and void however if you disagree with our amendment or would like to modify it in any way we will consider any such request if such request is submitted in writing no later than days from the date of this letter you should clearly state the exact changes you propose this ruling is not a ruling as to the effect such plan amendment may have on the qualified status of the plan your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the ep classification manager in’ authorized representative listed on the power_of_attorney form on file with this office and to the oo if you have any questions conceming this matter please contact sincerely pans phat paul t shultz director employee_plans rulings and agreements attachment i the employer if wmable to satisfy the minimum_funding_standard for a given plan_year may apply to the internal revemue service for a waiver of the minimum_funding_standard provisions apply if the waiver is granted the following the valuation_date for a given plan_year is the last day of each plan_year an adjusted account balance shall be maintained for each plan participant whoge actual accoumt balance is less than or equal to his or her adjusted accaimt balance for the plan_year for vhich the first waiver is granted a the adjusted account balance as of the valuation_date for each affected plan participant equals the participant's actual account balance plus the amount that such participant would have received if the amount waived had been contributed for each plan_year following the plan_year for which a waiver is b granted the adjusted account balance of each participant affected by such waiver calculated as of the valuation_date for that year equals the adjusted account balance as of the valuation_date in the prior plan_year plus the amount equal to the actual investment return credited or charged to the participant's actual account balance plus the amount equal to of the excess of the amount in over the participant's actual account balance calculated as of the same date plus the amount equal to such participant's allocated share of the enployer's required_contribution whether or not waived for the plan_year deter-- mined without regard to adjusted waiver payments am discretionary contributions minus the amount of the participant's adjusted account balance forfeited during the plan_year under the plan's provisions -2- for a given plan_year the employer is required to contribute a certain amount in order to satisfy the minimum_funding_standard for such plan_year which a waiver of the minimum_funding_standard was granted the amount equals for each plan_year which follows a plan_year for the amount due in accordance with the plan's contribution formula without regard to this section plus the adjusted waiver amount the adjusted waiver amount for a given plan_year equals the sum of the amounts necessary to amortize each waived_funding_deficiency over a period of plan years plan years for waivers granted for plan years beginning prior to jamary measured from the valuation_date of the plan_year for which the corresponding waiver was granted at t interest canpounded annually minus the sum of the amounts necessary to amortize the total of each year's forfeitures vhich have arisen since the first waiver was granted over a period of plan years plan years for forfeitures occurring in plan years beginning prior to date measured from the valuation_date of the plan_year in which the corresponding forfeitures arose pincite interest campounded annually an amount equal to the adjusted waiver amount must be contributed only until each actual account balance equals the adjusted account balance any plan provision which provides that employer contributions shall be reduced immediately by forfeitures is revoked until each participant's actual account balance equals that participant's adjusted account balance discretionary enployer contributions which are in addition to the amounts contributed to satisfy the minimum_funding_standard can be made in any given plan_year however the total employer_contribution for the plan_year cannot exceed the then renaining underfunded amomt the sun of the adjusted account balances mims the total plan assets the adjusted waiver payments discretionary contributions and the forfeitures of actual accomt balances for the current plan_year shall be allocated as of that year’s valuation_date to the actual account balance of the affected plan participants each time a waiver is granted an original waiver amount owa will be determined for each affected plan participant the participant’s portion of the amount which was waived the owa equals a commencing with the valuation_date of the plan for which a waiver is granted a remaining original waiver amount rowa must be calculated for each affected plan participant as of such valuation the valuation_date of a succeeding date the owa equals the rowa plan_year the rowa equals the prior plan year's rowa multiplied by t minus the forfeiture of amounts in the prior year's rowa incurred in the current plan_year minus the allocation with respect for each waiver that is granted to the owa for the current plan_year one owa ard a corresponding rowa will be established for each affected plan participant the sum of the adjusted waiver payments discretionary contributions and forfeitures of the actual account balances for a given plan_year are allocated to those participants who have rowa's by multiplying the sum of these three amoumts by the fraction i the numerator of which equals the sum of owa's for a particular participant and ii the denoninator of which equals the sum of the owa's for all participants to determine the portion of this allocation which is to be assigned to a given rowa multiply the allocation by the corresponding owa then divide by the sum of the owa's for the particular participant if the calculation of a rowa results in a value which is less than zero then the rowa is set equal to zero the corresponding owa is set equal to zero and the excess payments will be reallocated to the remaining rowa's a distribution is determined by multiplying a participant’s vested percentage by his or her adjusted account balance fran the plan may not exceed a participant's actual accommt balance so limited plan participants shall receive subsequent distributions derived fran future adjusted waiver payments however distributions if t is the interest rate determined on the first day of the plan_year in accordance with sec_412 of the internal revemie code as in effect at the time the waiver was requested
